Citation Nr: 0730501	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for diabetes mellitus, type 2 
(diabetes).  

2.	Service connection for hearing loss.

3.	Service connection for asbestos exposure. 

4.	Service connection for chemical exposure to the hands and 
feet.

5.	Service connection for a bilateral foot injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1950 to March 1953.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2005 of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania.  This matter was later 
transferred to the VA Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that, in several statements in the record, 
the veteran expressed interest in claiming service connection 
for prostate cancer and skin cancer.  Service medical records 
indicate that the veteran experienced prostate and skin 
disorders during service.  The Board therefore refers these 
issues to the RO for appropriate development and 
adjudication.  

The issue of service connection for chemical exposure to the 
hands and feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's diabetes is not related to service.  

2.	The veteran's hearing loss is not related to service.  

3.	The record contains no evidence showing that the veteran 
was exposed to asbestos during service.  

4.	The veteran does not currently have a disorder that could 
be related to his claimed asbestos exposure during service.  

5.	On May 3, 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
veteran, in the presence of his authorized representative, 
that a withdrawal is requested for his service connection 
claim for a bilateral foot disorder.        


CONCLUSIONS OF LAW

1.	Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).  

3.	A disorder related to claimed asbestos exposure was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, (2007); VAOPGCPREC 4-
2000.  

4.	The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the service connection 
claim for a bilateral foot disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
several disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004, October 2004, and March 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And in the 
September and October 2004 letters, VA provided notification 
to the veteran prior to the initial adjudication of his 
claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in January 2005.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims.  No increased rating or 
effective date will be assigned here therefore.  As such, the 
untimely notice is harmless error.  

VA has satisfied VCAA notification requirements in this 
matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  But the RO did not provide the veteran with 
compensation examinations for his service connection claims.  
Nevertheless, the Board finds this acceptable under the VCAA 
given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims for diabetes, 
hearing loss, and asbestos exposure.  Conducting medical 
examinations for purposes of rendering opinions would serve 
no purpose in this case.  Service medical records do not show 
any complaints, treatment, or diagnoses for his claimed 
disorders.  And the disorders claimed as service connected 
did not manifest until many years following service.  The 
evidentiary foundation for medical nexus opinions is lacking 
for these claims therefore.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating the service connection 
claims for diabetes, hearing loss, and any disorders related 
to claimed asbestos exposure.  See 38 U.S.C. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both 
supra.  

With regard to the veteran's service connection claim for 
skin disorders of the hands and feet, however, a reasonable 
possibility does exist that a medical examination and opinion 
would help the veteran.  In contrast to the other service 
connection claims here, the service medical records indicate 
that the veteran manifested a skin disorder during service.  
As such, this particular claim is remanded below for 
additional development. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

In August 2004, the veteran claimed service connection for 
diabetes, hearing loss, and asbestos exposure.  In the 
January 2005 rating decision on appeal, the RO denied each of 
the veteran's claims.  For the reasons set forth below, the 
Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will address separately below each of the veteran's 
claims.  

	Diabetes 

The record demonstrates that the veteran currently has 
diabetes.  Many private medical records (dated as recent as 
August 2004) reflect this diagnosis.  As no medical evidence 
of record challenges these findings of a current diabetes 
disorder, the first Pond element is established here.  See 
Pond, supra.  

But the evidence does not show that the veteran incurred 
diabetes in service, incurred diabetes within the first year 
of discharge from service, or manifested a continuity of 
symptomatology indicative of diabetes in the first several 
years following discharge from service in March 1953.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Service medical records show no complaints, treatment, or 
diagnoses for diabetes.  The veteran's separation report of 
medical examination indicates no diabetes.  The earliest 
medical evidence of diabetes is dated in August 1982 private 
medical records, dated almost 30 years following service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  And the 
veteran did not file a claim for service connection for 
diabetes until August 2004, over 50 years following service.  
Based on this evidence, the second element of Pond is 
unsatisfied here.  See Pond, supra.  Cf. 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) (service in the Republic of 
Vietnam may lead to a presumption of service connection for 
diabetes developed after discharge from service).        

And the third element of Pond is not satisfied because the 
record lacks medical evidence of a nexus between the 
veteran's diabetes and service.  See Pond, supra.        

As such, the medical evidence of record preponderates against 
the veteran's claim to service connection for diabetes.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

	Hearing Loss

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the record contains medical evidence 
indicating that the veteran has current hearing loss.  In an 
April 2007 private audiology report, it is indicated that the 
veteran has auditory thresholds higher than 40 decibels at 
3000 and 4000 Hertz for both ears.  38 C.F.R. § 3.385.  See 
also 38 U.S.C.A. § 5107(b).  

But the evidence does not show that the veteran incurred a 
hearing disorder in service, incurred a hearing disorder 
within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
hearing disorder in the first several years following 
discharge from service in March 1953.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service medical records show no complaints, treatment, or 
diagnoses for hearing loss.  The veteran's separation report 
of medical examination indicates normal hearing with whisper 
test results of 15/15.  The earliest medical evidence of a 
hearing disorder is found in private medical evidence of 
record dated in the late 1970s (which indicates mild hearing 
loss in the left and right ears), over 25 years following 
service.  See Maxson, supra.  And the veteran did not file a 
claim for service connection for a hearing disorder until 
August 2004, over 50 years following service.  As such, the 
second element of Pond is not established here for the 
veteran's claim to hearing loss.  See Pond, supra.  

Within the context of the second Pond element, the Board 
notes the veteran's argument that poison ivy in his left ear 
during service caused his hearing loss.  But, after reviewing 
the service medical records and separation report of medical 
examination, the Board found no evidence indicating poison 
ivy in the left ear.  Rather, the Board found a service 
medical record, dated in September 1952, referring to 
dermatitis in the veteran's right ear.     
     
Regarding the third Pond element, the record lacks medical 
evidence of a nexus between the veteran's hearing disorder 
and service.  So the third Pond element is unsatisfied here 
as well.  See Pond, supra.         

As such, the second and third elements of Pond are 
unestablished for the veteran's service connection claim for 
hearing loss.  The evidence of record therefore preponderates 
against his claim.  See Alemany, supra.    

	Asbestos Exposure

The veteran claims that he was exposed to asbestos during 
active duty.  He argues that his claimed exposure caused him 
to incur several disorders, to include diabetes, prostate 
cancer, skin cancer, and skin disorders of his hands and 
feet.  

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  See VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  See M 21-1MR.  
When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch products and brake linings, 
manufacture and insulation of roofing and flooring materials, 
sheet and pipe products, and so forth.  High exposure to 
asbestos and the high prevalence of disease have been noted 
in insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
were employed in shipyards and U.S. Navy Veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come in for medical attention because the latency period 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief, (as little as a month or 
two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this matter, service connection for asbestos exposure 
cannot be granted for two reasons.  

First, there is no evidence of record that the veteran was 
exposed to asbestos while serving on active duty between 
March 1950 and March 1953.  In noting this, the Board 
recognizes that VA did not expend much effort in researching 
the issue of exposure.  VA did not go to great lengths to 
assist the veteran in his claim.  For example, the record 
does not contain the veteran's service personnel records.  

Nevertheless, even with evidence of exposure, service 
connection cannot be granted here.  This leads to the second 
reason why this claim must be denied - the record contains no 
medical evidence showing that the veteran has a disorder 
associated with asbestos exposure.  There is no evidence of 
record of parenchymal lung disease.  See M 21-1MR.  There is 
no evidence of record of other lung diseases commonly 
associated with asbestos exposure, such as asbestosis, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and lung cancer (in 
fact, a May 2004 private x-ray indicated a normal chest).  
And there is no evidence of record of other disorders that 
could be associated with asbestos exposure, such as cancers 
of the gastrointestinal tract, cancers of the larynx and 
pharynx, and cancers of the urogenital system.  See 
VAOPGCPREC 4-2000.  

As already noted, the record shows that the veteran has 
diabetes.  And the record supports his claim that he had 
prostate cancer, had skin lesions removed, and has other 
current skin disorders.  But these disorders are not 
disorders that are commonly associated with asbestos 
exposure.  Prostate cancer is excluded in the list of 
urogenital diseases associated with asbestos exposure.  See 
VAOPGCPREC 4-2000.  And diabetes and skin disorders are not 
listed in M 21-1MR as disorders associated with asbestos 
exposure.  See M 21-1MR.

As such, the evidence of record preponderates against the 
veteran's service connection claim for asbestos exposure.  
See Alemany, supra.    

As the preponderance of the evidence is against each the 
veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.      

Finally, the Board notes that it has closely reviewed and 
considered the veteran's statements of record, and that 
statement offered into evidence by his spouse in September 
2004.  While these statements may influence a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, these statements 
alone are insufficient to prove the veteran's claims.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

III.  The Veteran's Withdrawn Claim Regarding a Bilateral 
Foot Disorder

In August 2005, the veteran appealed to the Board a service 
connection claim for a bilateral foot disorder.  This claim 
was later certified to the Board.  

But in his May 3, 2007 Board hearing, the veteran withdrew 
this claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be made 
by the claimant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2007).  

The veteran, in the presence of his representative, withdrew 
his appeal of the RO's denial of his service connection claim 
for a bilateral foot disorder.  This was done before the 
undersigned in the veteran's May 3, 2007 Video Conference 
hearing before the Board.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration of this 
issue.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of the RO's decision denying the veteran's service 
connection claim for a bilateral foot disorder.  


ORDER

1.	Service connection for diabetes is denied.    

2.	Service connection for hearing loss is denied.  

3.	Service connection for asbestos exposure is denied.   

4.	The appeal of the RO's denial of the veteran's service 
connection claim for a bilateral foot disorder is dismissed.


REMAND

Private medical evidence demonstrates that the veteran has a 
current skin disorder on his hands and feet.  Moreover, 
service medical records indicate that the veteran had a 
recurring skin disorder during service.  

But the record contains no compensation medical examination 
addressing whether the veteran's current skin disorder(s) 
relate to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current skin disorder of the hands and 
feet.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  After reviewing the claims folder 
and examining the veteran, the examiner 
should then advance an opinion as to 
the likelihood (likely, as likely as 
not, not likely) that a skin disorder 
of the hands and feet is related to 
service.  The examiner should provide a 
complete rationale for any conclusions 
reached.   

3.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


